UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6506



DARVIN LAWSON,

                                            Plaintiff - Appellant,

          versus

JOHN J. LAMANNA; BARBARA L. BERAN; EDMUND A.
SARGUS, JR.; ANTHONY W. NYKTAS; WILLIAM E.
HUNT; JANET RENO; ANTHONY CARTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-96-218-5-BR)

Submitted:   August 22, 1996           Decided:     September 4, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darvin Lawson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. Lawson v. Lamanna, No. CA-96-218-5-BR
(E.D.N.C. Mar. 25, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2